        Case 4:18-cv-01293-MWB Document 16 Filed 01/10/19 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 KATHRYN CUTRIGHT,                                   No. 4:18-CV-01293

              Plaintiff,
       v.                                            (Judge Brann)

 GEISINGER-BLOOMSBURG
 HOSPITAL,

              Defendant.


                                      ORDER

      AND NOW, this 10th day of January 2019, in light of the Stipulation of

Dismissal filed on January 9, 2019, ECF No. 14, IT IS HEREBY ORDERED that

this action is dismissed with prejudice as to all claims, causes of action, and

parties, with each party bearing its own attorneys’ fees and costs.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
